ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_01_EN.txt. 206

(b)

(c)
(d)

(e)

FISHERIES JURISDICTION (JUDGMENT)

the fisheries in the seas around her coasts for their livelihood and
economic development;

that by reason of its fishing activities in the areas specified in sub-
paragraph 2, the Federal Republic of Germany also has estab-
lished rights in the fishery resources of the said areas on which
elements of its people depend for their livelihood and economic
well-being;

the obligation to pay due regard to the interests of other States
in the conservation and equitable exploitation of these resources;
that the above-mentioned rights of Iceland and of the Federal
Republic of Germany should each be given effect to the extent
compatible with the conservation and development of the fishery
resources in the areas specified in subparagraph 2 and with the
interests of other States in their conservation and equitable
exploitation;

their obligation to keep under review those resources and to
examine together, in the light of scientific and other available
information, such measures as may be required for the conserva-
tion and development, and equitable exploitation of those
resources, making use of the machinery established by the
North-East Atlantic Fisheries Convention or such other means
as may be agreed upon as a result of international negotiations,

by ten votes to four,
(5) finds that it is unable to accede to the fourth submission of the

Federal Republic of Germany.

Done in English, and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-fifth day of July, one thou-
sand nine hundred and seventy-four, in three copies, of which one will be
placed in the archives of the Court and the others transmitted to the
Government of the Federal Republic of Germany and to the Government
of the Republic of Iceland respectively.

(Signed) Manfred LACHS,
President.

(Signed) S. AQUARONE,
Registrar.

President LACHS makes the following declaration:

I am in agreement with the reasoning and conclusions of the Court, and
since the Judgment speaks for and stands by itself, I would not feel it
appropriate to make any gloss upon it.

35
